PER CURIAM.
Appellant raises two points on appeal. He first contends that the written judgment entered upon his conviction on count II for possession of a controlled substance should be corrected to reflect that he was adjudicated guilty of violating section 893.-13(l)(f), Florida Statutes (1985) — a misdemeanor of the first degree — and not section 893.13(l)(e) — a third-degree felony — as it appears on the written judgment. We agree. We decline, however, to discuss appellant’s other point since we find it has no merit.
We, therefore, remand this cause for correction of the written judgment to reflect the appropriate statutory section corresponding to appellant's conviction on count II. In all other respects, the judgment and sentences are affirmed.
RYDER, A.C.J., and CAMPBELL and PARKER, JJ., concur.